DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/08/2021.  Claims 14-20, 54-66 are pending in the case.  Claims 14, 55, and 63 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14-19, 54-60, and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benchenaa et al. (hereinafter Benchenaa, US 2014/0189030) in view of Shiplacoff et al. (hereinafter Shiplacoff, 2013/0346882).
In regards to independent claim 14, Benchenaa teaches a notification display method, comprising:
obtaining a to-be-notified event, displaying, by a terminal, a notification by classification based on a notification type of the notification corresponding to the to-be-notified event (Benchenaa teaches displaying notification based on category and priority, Benchenaa, [0013]) and
in different display modes based on a priority of the notification, wherein the different display modes comprise: an expanded form in a first mode or displaying in a second mode in a corresponding display pane (Benchenaa teaches displaying items in of different size based on priority, Benchenaa, Fig. 6, [0035]), or wherein the different display modes comprise: 

wherein the notification having a first priority is displayed in the expanded form, and the notification having a second priority is displayed in the collapsed form, wherein the second priority is lower than the first priority, and wherein the notification displayed in the expanded form has more content than the notification displayed in the collapsed form
Shiplacoff teaches:
wherein the notification having a first priority is displayed in the expanded form (Shiplacoff, [0021], “The computing device may automatically expand the graphical indications of higher priority notifications to include both a first content portion and a second content portion of higher priority notifications within their respective graphical indications”), and the notification having a second priority is displayed in the collapsed form, wherein the second priority is lower than the first priority, (Shiplacoff, [0021], “The computing device may automatically constrain or collapse the graphical indications of lesser priority notifications to include only a first content portion within their respective graphical indication”), and wherein the notification displayed in the expanded form has more content than the notification displayed in the collapsed form (Shiplacoff, , Fig. 1 [0033-0034], “Notification center 16 presents an expanded graphical indication of e-mail message notification 18B that shows a preview a new unread email received by an e-mail application. The graphical indication of notification 18B also includes the name of the sender, the subject, and the first words of the e-mail,” “Notification center 16 presents an unexpanded graphical indication of e-mail notification 18F which is similar to the graphical indication of notification 18B, however the graphical indication of notification 18F only shows a quantity of unread e-mails received by an e-mail application rather than shows a preview a new unread email”). It would have been obvious to one of ordinary skill in the art, having the teachings of Benchenaa, and Shiplacoff before him before the effective filing date of the claimed invention, to modify the notification display system taught by Benchenaa to include the expanding and collapsing based on priority of 
In regards to dependent claim 15, Benchenaa in view of Shiplacoff teaches the method according to claim 14, wherein the displaying, by a terminal, a notification by classification based on a notification type of the notification corresponding to the to-be-notified event comprises:
displaying, by the terminal, a notification corresponding to the to-be-notified event of the same notification type in a same display pane in a centralized manner (Benchenaa teaches displaying notifications of the same category type in the same display container, Benchenaa, Fig. 6, [0032] containers).
In regards to dependent claim 16, Benchenaa in view of Shiplacoff teaches the method according to claim 15, wherein the displaying, by a terminal, a notification by classification comprises:
displaying, by the terminal, the notification in the expanded form in the corresponding display pane (Benchenaa teaches displaying notification items in a larger form within a category container based on priority, Benchenaa, Fig. 6, [0032], [0035]).
In regards to dependent claim 17, Benchenaa in view of Shiplacoff teaches the method according to claim 15, wherein the displaying, by a terminal, a notification by classification comprises:
determining, by the terminal, a display mode of the notification in the corresponding display pane based on the priority of the notification corresponding to the to-be-notified event; and displaying the notification based on the determined display mode (Benchenaa teaches determining the priority of the notification and displaying it within a container in a position and size based on its priority, Benchenaa, Fig. 6, [0035]).
In regards to dependent claim 18, Benchenaa fails to explicitly teach wherein 

when the terminal displays the notification in the second mode, displaying, by the terminal, the notification in the first mode in response to detecting an input operation performed on the displayed notification.
Han teaches wherein 
the displaying, by the terminal, a notification by classification further comprises: 
when the terminal displays the notification in the second mode, displaying, by the terminal, the notification in the first mode in response to detecting an input operation performed on the displayed notification (Shiplacoff, [0023], “the computing device may receive an indication of an input that causes the computing device to expand a size of a graphical indication of a notification such that the expanded graphical indication includes additional content associated with the notification”).
Shiplacoff before him before the effective filing date of the claimed invention, to modify the notification display system taught by Benchenaa to include the expanding and collapsing based on priority of Shiplacoff in order to obtain a notification display system that displays notifications that are expanded based on priority. One would have been motivated to make such a combination because it allows a user to view parts of an important notification without having to leave the notification module (Shiplacoff, [0003]). 
In regards to dependent claim 19, Benchenaa in view of Shiplacoff teaches the method according to claim 17, wherein the priority of the notification is determined based on a priority information, wherein
the priority information comprises at least one of the following: first priority information corresponding to the notification type corresponding to the notification (Benchenaa teaches using type of notification to determine notification priority, Benchenaa, [0023]);

In regards to dependent claim 54, Benchenaa in view of Shiplacoff teaches the method according to claim 15, wherein the displaying, by the terminal, a notification by classification comprises:
obtaining, by the terminal, the priority of the notification (Benchenaa teaches displaying notification based on category and priority, Benchenaa, [0013]); and
determining, by the terminal, a display mode of the notification in the corresponding display pane based on the priority, wherein the display mode comprises (Benchenaa teaches displaying items in different panes by category where more information can be displayed in higher priority items, Benchenaa, Fig. 6 see Jennifer (Facebook) vs Brian, [0032] containers):
displaying in a first mode or displaying in a second mode in the corresponding display pane, and a size of content displayed in the first mode is larger than a size of content displayed in the second mode (Benchenaa teaches displaying items in of different size based on priority, Benchenaa, Fig. 6, [0035]).
Independent claim 55 is in the same context as claim 14; therefore it is rejected under similar rationale.
Dependent claim 56 is in the same context as claim 15; therefore it is rejected under similar rationale.
Dependent claim 57 is in the same context as claim 16; therefore it is rejected under similar rationale.
Dependent claim 58 is in the same context as claim 18; therefore it is rejected under similar rationale.
Dependent claim 59 is in the same context as claim 20; therefore it is rejected under similar rationale

Dependent claim 60 is in the same context as claim 19; therefore it is rejected under similar rationale.
Dependent claim 62 is in the same context as claim 54; therefore it is rejected under similar rationale.
Independent claim 63 is in the same context as claim 14; therefore it is rejected under similar rationale.
Dependent claim 64 is in the same context as claim 15; therefore it is rejected under similar rationale.
Dependent claim 65 is in the same context as claim 16; therefore it is rejected under similar rationale.
Dependent claim 66 is in the same context as claim 17; therefore it is rejected under similar rationale.


Claim 20, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benchenaa in view of Shiplacoff and Duarte et al. (hereinafter Duarte, 2014/025883).
In regards to dependent claim 20, Benchenaa in view of Shiplacoff fails to explicitly teach the user usage habit information comprises at least one of the following:
user historical notification tapping frequency information; user historical notification deletion frequency information; or user profile information (Duarte teaches using social network profile information to modify notification display, [0097], Duarte, information from a social network profile associated with the user of the device).

user historical notification tapping frequency information; user historical notification deletion frequency information; or user profile information (Duarte teaches using social network profile information to modify notification display, [0097], Duarte, information from a social network profile associated with the user of the device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Benchenaa and Duarte before him before the effective filing date of the claimed invention, to modify the notification display system taught by Benchenaa to include the user profile data of Duarte in order to obtain a notification display system that customizes notifications based on user profile data. One would have been motivated to make such a combination because it sorts notifications for the user without explicit user input.	
Dependent claim 61 is in the same context as claim 20; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171